Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a non-final, first office action in response to the preliminary amendment filed on 06/14/2021.
Claims 21 – 40 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/01/2021 & 04/13/2021 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 – 23, 27 – 28, 30 – 32, 36 – 37, & 39 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. US 11017326 B2

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11017326 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, in this case, each and every limitation of claim 1 of the instant application can be found in claim 1 of US 11017326 B2, as instant claim 1 is broader in scope than claim 1 of US 11017326 B2. Therefore, claim 1 of 11017326 anticipates the instant claim 1.

Independent claims 30 & 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 8 & 15 respectively of U.S. Patent No. US 11017326 B2 for the same reasons as stated above.

Claims 22 & 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 2 & 9 respectively of U.S. Patent No. US 11017326 B2.

Claims 23 & 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 3 & 10 respectively of U.S. Patent No. US 11017326 B2.

Claims 27 & 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 5 & 16 respectively of U.S. Patent No. US 11017326 B2.

Claims 28, 37 & 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 6 & 16 respectively of U.S. Patent No. US 11017326 B2. With regards to claim 40, claims 6 & 16 respectively of U.S. Patent No. US 11017326 B2 do not specify a computer system. However, the computer implemented method of claims 6 & 16 respectively of U.S. Patent No. US 11017326 B2 would necessarily require a computer system to perform all of the steps.

Claims 24, 26, 33, & 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 8 of U.S. Patent No. US 11017326 B2 in view of Geoghegan (US 20080091480 A1).

With respect to claims 24 & 33 of the instant application, claims 1 & 8 of U.S. Patent No. US 11017326 B2 generally discloses all the limitations of the instant claims, however, do not disclose “wherein the add-on features include at least one property-based add-on that is inventory controlled at a property level.” However, Geoghegan teaches the aforementioned limitations as stated below in the rejections under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Geoghegan in the invention of claims 1 & 8 of U.S. Patent No. US 11017326 B2 with the motivation to “provide a system and method that allows real-time access to hospitality industry inventory data through a variety of access points and through a variety of access platforms,” as evidenced by Geoghegan (para [0015]).

With respect to claims 26 & 35 of the instant application, claims 1 & 8 of U.S. Patent No. US 11017326 B2 generally discloses all the limitations of the instant claims, however, do not disclose “wherein the database includes an inventory element for each room at a property and an inventory element for each add-on feature.” However, Geoghegan teaches the aforementioned limitations as stated below in the rejections under 35 USC 103. Rationale to combine Geoghegan to the claims 1 & 8 of U.S. Patent No. US 11017326 B2 persists.

Claims 25 & 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 8 of U.S. Patent No. US 11017326 B2 in view of Jacob (US 20070075136 A1).

With respect to claims 25 & 34 of the instant application, claims 1 & 8 of U.S. Patent No. US 11017326 B2 generally discloses all the limitations of the instant claims, however, do not disclose “wherein the add-on features include at least one event ticket or activity.” However, Jacob teaches the aforementioned limitations as stated below in the rejections under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Jacob in the invention of claims 1 & 8 of U.S. Patent No. US 11017326 B2 with the motivation to allow a guest to customize his or her reservation, as evidenced by Jacob (para [0079]).

Claims 29 & 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 8 of U.S. Patent No. US 11017326 B2 in view of Jacob (US 20070075136 A1) in view of Pearl (US 7956769 B1).

With respect to claims 29 & 38 of the instant application, claims 1 & 8 of U.S. Patent No. US 11017326 B2 generally discloses all the limitations of the instant claims, however, do not disclose “wherein the database includes an inventory element for at least one meeting room.” However, Jacob teaches the aforementioned limitations as stated below in the rejections under 35 USC 103. Rationale to combine Geoghegan to the claims 1 & 8 of U.S. Patent No. US 11017326 B2 persists.

With respect to claims 29 & 38 of the instant application, claims 1 & 8 of U.S. Patent No. US 11017326 B2 generally discloses all the limitations of the instant claims, however, do not disclose “wherein the booking request includes a time period in increments of one-hour.” However, Pearl teaches the aforementioned limitations as stated below in the rejections under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Jacob in the invention of claims 1 & 8 of U.S. Patent No. US 11017326 B2 with the motivation to allow a customer to reserve a property for only a time period that is needed by the customer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 – 29 are rejected under 35 U.S.C. 112 (b).

Claims 22 – 29 recite the limitation "The method of claim 1…” in the preambles of these claims. Since claim 1 was previously cancelled, it is unclear as to which claims 22 – 29 depends upon. For the purpose of examination, the preamble of claims 22 – 29 will be interpreted as "The method of claim 21.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 – 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving… a room request comprising request parameters,” “calculating a rate for a room satisfying the request parameters in response to a room being available that satisfies the request parameters and an add-on feature being available that satisfies the request parameters,” and “receiving… a booking request to book the room satisfying the request parameters and the at least one add-on feature.”
	
2A Prong 1: The limitations of “receiving… a room request comprising request parameters,” “calculating a rate for a room satisfying the request parameters in response to a room being available that satisfies the request parameters and an add-on feature being available that satisfies the request parameters,” and “receiving… a booking request to book the room satisfying the request parameters and the at least one add-on feature,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction (including advertising, marketing, or sales activities or behaviors and business relations), but for the recitation of generic computer components.  That is, other than reciting a “guest reservation system,” “property management system,” “processor,” “memory,” and “non-transitory computer-readable storage medium” configured to implement the method, nothing in the claim element precludes the step from practically being performed by a human. For example, but for the “guest reservation system,” “property management system,” “processor,” “memory,” and “non-transitory computer-readable storage medium” language, the above-identified functions in the context of this claim encompasses a commercial interaction in which a property is booked for a customer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a human but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “guest reservation system,” “property management system,” “processor,” “memory,” and “non-transitory computer-readable storage medium” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The elements of “communication interface” and “room” amount to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and is not indicative of integration into a practical application. Furthermore, the limitations of “storing, in a database, a rate structure by room type for one or more properties,” “storing, in the database, room-specific attribute pricing structures and add-on feature pricing structures for one or more room-specific attributes and add-on features,” “analyzing the database to determine availability of a room that satisfies the request parameters,” “calculating a rate for a room satisfying the request parameters,” “analyzing the database to determine the availability of the at least one add-on feature,” and “updating the database to reflect the booking of the room satisfying the request parameters and the at least one add-on feature” are insignificant, extra-solution activity that is appended to the abstract idea and does not amount to significantly more (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “guest reservation system,” “property management system,” “processor,” “memory,” and “non-transitory computer-readable storage medium” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The elements of “communication interface” and “room” amount to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and is not indicative of significantly more. Additionally, the insignificant, extra-solution activity of “storing, in a database, a rate structure by room type for one or more properties,” “calculating a rate for a room satisfying the request parameters,” “storing, in the database, room-specific attribute pricing structures and add-on feature pricing structures for one or more room-specific attributes and add-on features,” “analyzing the database to determine availability of a room that satisfies the request parameters,” “analyzing the database to determine the availability of the at least one add-on feature,” and “updating the database to reflect the booking of the room satisfying the request parameters and the at least one add-on feature” has been found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting Electronic recordkeeping, Storing and retrieving information in memory, Recording a customer’s order, and Determining an estimated outcome and setting a price are well-understood, routine, and conventional activities), and thus do not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Dependent claims 22 – 29, 31 – 38, & 40 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional elements of “database” and “room” in the dependent claims amount to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and is not indicative of significantly more.  The limitations of the dependent claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity and devices, thus are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21 – 28, 30 – 37, & 39 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Geoghegan (US 20080091480 A1) in view of Jacob (US 20070075136 A1).

As per Claim 21, Geoghegan discloses method ([0017]) for operating a reservation system, comprising:

• storing, in a database, a rate structure by room type for one or more properties (See at least [0032] & Fig. 1, noting database 70, storing “hotel data, reservations data, chain information, inventory information, rate information. As per Fig. 3 & [0038] “RMS databases 250 may include an inventory and pricing database 310.” Also see [0131] – [0134], noting storing “Room types” in inventory. See [0094], noting selecting room type and corresponding rate automatically. Also see [0193] & [0231] – [0232], noting rate levels including “rate categories, rate plans and rate seasons,” and that “A Rate Tier may be queried with an Attribute Value and a specific Date”);

• storing, in the database, room-specific attribute pricing structures … for one or more room-specific attributes (See [0134], noting “Attribute Inventory System (MS)”… “The MS is configured to handle any and all attributes”, including “a unique combination of room attributes,” such as “non-smoking rooms, with queen size beds, deluxe accommodations and an ocean view” as per [0135] – [0139], stored “in inventory 400.” Also see Fig. 3 & [0038], noting “pricing database 310,” and also [0146], noting “inventory 400 is organized in this fashion and relevant features (i.e., attributes)… allocate rooms based on those features most desired or those rooms that justify premium pricing.” Also see [0159]: “Rates are calculated from a specific rate and an optional adjustment for the attributes,” and [0163]: “To figure the Price for a room component in a particular booking circumstance, first, solicit the minimum stay request information: … any room attributes.” Also see [0168]: “Price-determining attribute categories,” and [0233]: “Price Determining Attributes: A collection of Attribute Value. Each Attribute Value might affect the price of a room night.” As per at least [0030], [0032], and claim 1, room inventory including attributes is stored in a database.)

• receiving, from at least one of a guest reservation system and a property management system, through a communication interface ([0031] – [0033] & Fig. 1, noting RMS server and communicating via internet connection & communication interface), a room request comprising request parameters, wherein the request parameters include at least one room-specific attribute… and a date range (See [0094], noting a room request comprising a “room type,” and [0129] – [0130], noting “requested attributes” for a room. As per [0134], a room is reserved according to the attributes (i.e., features) that the guest requests. In the example above, the MS would reserve the initial guest a room from the combined inventory of the two-queen-size-bed-and-ocean-view room type and the king-size-bed-and-ocean-view room type as both room types meet his requirement of an ocean view. Also see [0142] – [0143], guest requests room with attributes e.g., “a non-smoking room with an ocean view.” See at least [0052], noting that mandatory received information for a room reservation includes an “arrival date,” and “departure date (or number of days in stay), number of persons and number of rooms…”).

Geoghegan, as stated above, discloses storing room inventory and corresponding attributes and add-on features, and receiving a room request comprising room attributes, which may include additional features such as wet bar, a whirlpool tub ([0130]), rollaway bed and crib add-ons ([0069] – [0070]), which highly suggests, but does not explicitly disclose receiving a request for an add-on with the room request and storing corresponding add-on pricing data. However, Jacob teaches this element:

• storing, in the database,… add-on feature pricing structures for one or more… add-on features (See [0082], noting stored “hotel data, and other time-dependent inventory data”…which “manage add-on data.” Also see [0084], noting that “The database is configured to manage hotel data comprising… room type data, rate type data,… rate grid data, inventory data, add-on data,” which is stored in the system database as per [0086]. Also see [0220] - [0222], noting that calculating pricing based on “the price of the add-on item and the associated per-person and/or per-night multiplier.” Also see Fig. 45, noting a web interface to include add-on’s with corresponding prices to a database.);

• receiving,… a room request comprising request parameters, wherein the request parameters include… at least one add-on feature (See [0219], noting that add-ons such “as any additional service/feature/amenity/item that is available through the Property and can be sold to EUs during the course of making a reservation.” Also see [0222], noting that “the end users may pick and choose add-on items during the reservation.” Examiner’s note: Jacob also teaches wherein room requests comprise “a date range” in at least [0072], noting the EU’s chosen dates for a reservation request, and [0079], noting a “length of stay” a user selects during the reservation process.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the storing add-on pricing data and including add-ons in room requests as in Jacob in the invention of Geoghegan with the motivation to allow a guest to customize his or her reservation, as evidenced by Jacob (para [0079]).

Geoghegan, modified by Jacob, showing that add-ons are included in inventory storage, reservation requests, and pricing calculations, further discloses:	

	• analyzing the database to determine availability of a room that satisfies the request parameters; analyzing the database to determine the availability of the at least one add-on feature (See [0134] – [0139] & [0141] – [0144], noting identifying guest requests in inventory. Also see [0142], noting that “if the guest requests an ocean view room, the present invention records that request against both ROH inventory 440 as well as first level attribute combination "M" (recall that "M" represents those rooms in inventory 400 with an ocean view.” Also see [0143], noting that “if a guest requests a non-smoking room with an ocean view, an indirect request would be made against ROH inventory 440 and first level attribute combination "M" and a direct request would be made against the inventory of second level attribute combination "B."” Also see [0147] – [0148], noting analyzing inventory for each combination of requested room attribute. Also see [0153], noting an inventory availability analysis.);

• calculating a rate for a room satisfying the request parameters in response to a room being available that satisfies the request parameters and an add-on feature being available that satisfies the request parameters (See [0159], noting that “Rates are calculated from a specific rate and an optional adjustment for the attributes in the stay request.” Also see [0160] – [0168], noting calculating the rate for the stay request, which is based on an “Attribute Value Value describes a specific attribute of a room,” as per [0227].);

• receiving, from the at least one of the guest reservation system and the property management system, through the communication interface, a booking request to book the room satisfying the request parameters and the at least one add-on feature ([0147] – [0148], noting receiving a “stay request” and determining if the particular stay request can be booked. Also see [0153], noting that a received booking request for a room is confirmed.); and

• updating the database to reflect the booking of the room satisfying the request parameters and the at least one add-on feature (See [0134], noting that “the MS would reserve the initial guest a room from the combined inventory of the two-queen-size-bed-and-ocean-view room type and the king-size-bed-and-ocean-view room type as both room types meet his requirement of an ocean view. In doing so, the hotelier is able to allocate his queen size beds and king size beds based on the requirements of other guests as long as one room with an ocean view is identified and reserved for the initial guest.” Also see [0141] – [0144], & [0148], noting “If there is sufficient inventory to honor the stay request, then the stay request may be booked… the inventory counts associated with this stay request may be temporarily decremented and held for subsequent disposition (i.e., confirmed or not accepted).” As per at least [0027] & [0032], “inventory information” contained in “databases 70” is controlled to reflect “the sale of rooms.”).

As per claim 30, see the above relevant rejection of claim 21. Geoghegan additionally discloses a hotel reservation system comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the hotel reservation system to at least perform the method (See Fig. 1 & [0031], noting software modules executed by a server computing system. Also see [0035] & [0114] - [0115], noting a computer “executing the program.”).

As per claim 39, see the above relevant rejection of claim 21. Geoghegan further discloses a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein (See [0028], noting databases, memory, & [0115], noting “executing the program.” Also see Fig. 1 & [0031], noting software modules executed by a server computing system. Jacob Additionally teaches a computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein in [0082] - [0083]).

As per claims 22 & 31, Geoghegan / Jacob discloses the limitations of claims 21 & 30. Geoghegan further discloses:

	• storing, in the database, property attributes for the one or more properties (See at least [0032] & Fig. 1, noting databases 70, storing “inventory information, rate information.” Also see [0134], noting “Attribute Inventory System (MS)”… “The MS is configured to handle any and all attributes”, including “a unique combination of room attributes,” such as “non-smoking rooms, with queen size beds, deluxe accommodations and an ocean view,” which, as per [0135] – [0139], are stored “in inventory 400.” Also see [0030], [0032], and claim 1, noting that room inventory including attributes is stored in a database. Also see [0131] – [0133], noting storing “Room types” in inventory.).

As per claims 23 & 32, Geoghegan / Jacob discloses the limitations of claims 21 & 30. Geoghegan further discloses:

• wherein the room-specific attributes include at least one of whether or not the room includes a balcony, whether or not the room includes a refrigerator, whether or not the room includes network connectivity, the type of view from the room, the number and type of beds in the room, or the floor level of the room (See at least [0133] – [0136], noting a room attribute indicating “an ocean view”).

As per claims 24 & 33, Geoghegan / Jacob discloses the limitations of claims 21 & 30. Geoghegan further discloses:

• wherein the add-on features include at least one property-based add-on that is inventory controlled at a property level (See [0068] – [0070], noting controlling displayed add-ons such as cribs and rollaway beds based on an identified allotment or rooms for a customer group.).

As per claims 25 & 34, Geoghegan / Jacob discloses the limitations of claims 21 & 30. To the extent to which Geoghegan does not appear to explicitly disclose the following limitation, Jacob teaches:

• wherein the add-on features include at least one event ticket or activity (See [0116], noting that a “property amenity items” include “children's activities,” which, as per [0079], is an item “that may be sold through the reservation engine along with rooms.”). Rationale to combine Jacob persists.

As per claims 26 & 35, Geoghegan / Jacob discloses the limitations of claims 21 & 30. Geoghegan further discloses:

• wherein the database includes an inventory element for each room at a property (See [0030], [0032], and claim 1, noting that room inventory including attributes is stored in a database. Also see Fig. 3 & [0038] “RMS databases 250 may include an inventory and pricing database 310.” Also see [0131] – [0134], noting storing “Room types” in inventory. Also see [0131] – [0133], noting storing “Room types” in inventory.).

Regarding the following limitation Geoghegan discloses storing room inventory and corresponding attributes and that rooms may include additional features such as wet bar, a whirlpool tub ([0130]), rollaway bed and crib add-ons ([0069] – [0070]), which highly suggests, but does not explicitly disclose what is taught by Jacob:

• the database includes… an inventory element for each add-on feature (See [0082], noting stored “hotel data, and other time-dependent inventory data” which includes “add-on data.” Also see [0084], noting that “The database is configured to manage hotel data comprising… room type data, rate type data,… rate grid data, inventory data, add-on data,” which is stored in the system database as per [0086].). Rationale to combine Jacob persists.

As per claims 27 & 36, Geoghegan / Jacob discloses the limitations of claims 21 & 30. Geoghegan further discloses:

• mapping room specific attributes to individual rooms (See [0134], noting “Attribute Inventory System (MS)”… “The MS is configured to handle any and all attributes”, including attributes such as “non-smoking rooms, with queen size beds, deluxe accommodations and an ocean view” as per [0135] – [0139], stored “in inventory 400.”  Also see [0142], noting mapping particular rooms in inventory to an “ocean view” attribute. Also see Fig. 3 & [0038], noting “pricing database 310,” and also [0146], noting “inventory 400 is organized in this fashion and relevant features (i.e., attributes)… allocate rooms based on those features most desired or those rooms that justify premium pricing.” [0159]: “Rates are calculated from a specific rate and an optional adjustment for the attributes.” [0163]: “To figure the Price for a room component in a particular booking circumstance, first, solicit the minimum stay request information: … any room attributes.” [0168]: “Price-determining attribute categories.” [0233]: “Price Determining Attributes: A collection of Attribute Value. Each Attribute Value might affect the price of a room night.”)

As per claims 28, 37, & 40, Geoghegan / Jacob discloses the limitations of claims 21, 30, & 39. Geoghegan further discloses:

• storing room inventory including the room-specific attributes (See [0134], noting “Attribute Inventory System (MS)”… “The MS is configured to handle any and all attributes”, including attributes such as “non-smoking rooms, with queen size beds, deluxe accommodations and an ocean view” as per [0135] – [0139], stored “in inventory 400.”  Also see [0142], noting mapping particular rooms in inventory to an “ocean view” attribute. Also see Fig. 3 & [0038], noting “pricing database 310,” and also [0146], noting “inventory 400 is organized in this fashion and relevant features (i.e., attributes)… allocate rooms based on those features most desired or those rooms that justify premium pricing.” As per at least [0030], [0032], and claim 1, room inventory including attributes is stored in a database.); and

• in response to receiving the booking request to book the room satisfying the request parameters, decrementing the inventory of the room satisfying the request parameters (See [0148], noting that “If there is sufficient inventory to honor the stay request, then the stay request may be booked… the inventory counts associated with this stay request may be temporarily decremented and held for subsequent disposition (i.e., confirmed or not accepted))”.

Claims 29 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Geoghegan (US 20080091480 A1), in view of Jacob (US 20070075136 A1), in view of Pearl (US 7956769 B1).

As per claims 29 & 38, Geoghegan / Jacob discloses the limitations of claims 21 & 30. To the extent to which Geoghegan does not appear to explicitly disclose the following limitation, Jacob teaches:

• wherein the database includes an inventory element for at least one meeting room (See [0068], noting that a room may comprise “a conference room,” which is stored in the room inventory database as in [0084].) Rationale to combine Jacob persists.

Regarding the following limitation, Geoghegan, in [0147] – [0148] & [0153], discloses a received booking request. To the extent to which Geoghegan does not appear to explicitly disclose wherein the booking request includes a time period in increments of one-hour, Pearl teaches this element:

• wherein the booking request includes a time period in increments of one-hour (See C 5, L 35 – 38 and C 9, L 15 – 18, noting that a reservation request includes a time period in increments of one-hour.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Pearl in the invention of Geoghegan with the motivation to allow a customer to reserve a property for only a time period that is needed by the customer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tussy (US 20090030743 A1); see. e.g., [0036], noting a room request including “such as a desired date (or range of dates), type of room, …hotel amenities, etc.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628